APPEAL OF NATHAN KONIGSBERG.Konigsberg v. CommissionerDocket No. 6016.United States Board of Tax Appeals4 B.T.A. 1027; 1926 BTA LEXIS 2096; September 25, 1926, Decided 1926 BTA LEXIS 2096">*2096 Meyer Bernstein, C.P.A., for the petitioner.  D. D. Shepard, Esq., for the Commissioner.  STERNHAGEN 4 B.T.A. 1027">*1027  STERNHAGEN: The Commissioner disallowed the petitioner's deduction of an alleged loss of $17,300 sustained in the sale in 1919 of securities, the disallowance being based on the petitioner's failure to supply the Commissioner with sufficient proof of loss.  The Commissioner determined a deficiency of $7,739.58 income tax.  FINDINGS OF FACT.  During 1919 petitioner bought and sold stocks on margin.  Among others, he bought 1,000 shares of V. Vivaudou, Inc., in September 1919, for $31 a share and sold them in December, 1919, for $21 a share, thereby sustaining a loss of $10,000.  In September, 1919, he bought 400 shares of Transcontinental Oil for $60 a share and sold them in December, 1919, for $40 a share, thereby sustaining a loss of $8,000.  Judgment for the petitioner.